        Case: 3:21-cv-00338-wmc Document #: 4 Filed: 05/21/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

SEAN FITZGERALD ROWELL,

        Petitioner,
                                                   Case No. 21-cv-338-wmc
   v.

DAN WINKLESKI,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                            5/21/2021
        Peter Oppeneer, Clerk of Court                       Date
